Citation Nr: 1645163	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected mood disorder for the period prior to September 25, 2014.

2.  Entitlement to a rating in excess of 70 percent for service-connected mood disorder for the period beginning September 25, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from November 1978 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for mood disorder and assigned a 10 percent evaluation.  The Veteran disagreed with the evaluation and perfected this appeal.

In a December 2014 rating decision, the RO increased the Veteran's evaluation to 70 percent, effective September 25, 2014; this created a staged rating for the service-connected disability.  However, it is presumed that the Veteran was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating, the Veteran's increased rating claims remain in appellate statues.  

The Board notes that the issue of service connection for tinea pedis has been certified to the Board.  However, the Veteran requested a Travel Board hearing recently changed to a request for a video-conference hearing.  See Hearing Request received May 19, 2016.  The Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals and monitoring pending workloads, reflects that this issue is awaiting a scheduling of the requested hearing.  As such, the claim is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.





REMAND

Prior to his recent retirement, the Veteran worked as a federal corrections officer for almost 20 years.  In September 2014, the Board remanded this appeal and instructed the AOJ to obtain the Veteran's employment records.  See Board Remand dated September 11, 2014.  

The record reflects that the AOJ is continuing to develop employer records for MCC Bureau of Prisons with a second records request made in November 2016.  As noted in the previous remand, the Veteran's employment records, including mental health treatment and personnel records are essentially the crux of the claim.  According to the Veteran, they demonstrate the severity of his service-connected disability during the appeal period.  Notably, these records are in the custody of a federal facility which requires exhaustive efforts on the part of VA to obtain.  See 38 C.F.R. § 3.159(c)(2).  Thus, the Board remands this issue pending completion of the Board's prior remand directives.  

The Board further observes that the Veteran reports being in retired status, but has referenced his psychiatric symptoms has one of the reasons for retiring early.  As it is unclear whether the Veteran alleges unemployability due to his psychiatric disability, the AOJ should invite the Veteran to submit an application for a total disability rating based upon individual unemployability (TDIU).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an application for TDIU benefits and request him to complete the application materials if he believes his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

2.  After obtaining necessary authorizations, request all psychiatric treatment records from the therapist provided by the Veteran's former employer, as well as all relevant employment performance records.  If mail continues to be returned as undeliverable, the AOJ should contact MCC New York by phone or email and request the appropriate custodian of records and mailing information.  See MCC New York contact information associated with record in September 2016.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal of entitlement to an initial rating in excess of 10 percent for mood disorder for the period prior to September 25, 2015 and entitlement to a rating in excess of 70 percent for the period beginning September 25, 2015.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

